            Case 2:15-cv-01574-RFB-NJK Document 102 Filed 12/14/20 Page 1 of 4


 1   AARON D. FORD
       Attorney General
 2   Allison Herr (NV Bar No 5383)
       Senior Deputy Attorney General
 3   State of Nevada
     Office of the Attorney General
 4   555 E. Washington Ave., Ste. 3900
     Las Vegas, NV 89101
 5   (702) 486-3799 (phone)
     (702) 486-2377 (fax)
 6   AHerr@ag.nv.gov
     Attorneys for Respondents
 7

 8                               UNITED STATES DISTRICT COURT
 9                                       DISTRICT OF NEVADA
10    JAMES ANTHONY DAVIS,
                                                           Case No. 2:15-cv-01574-RFB-NJK
11            Petitioner,
                                                            RESPONDENT’S UNOPPOSED MOTION
12    vs.                                                   FOR EXTENSION OF TIME TO ANSWER
                                                             THE FIRST AMENDED PETITION FOR
13    DWIGHT W. NEVEN, et al.,                              WRIT OF HABEAS CORPUS (ECF NO. 29)
14             Respondents.                                             (SECOND REQUEST)
15

16          Respondents move this Court for an enlargement of time of forty-five days from the current due

17   date of Monday, December 14, 2020 up to and including Thursday, January 28, 2021, in which to file

18   their answer to Petitioner James Davis’ First Amended Petition for Writ of Habeas Corpus. ECF No. 29.

19   This motion is made pursuant to Fed. R. Civ. P. 6(b) and Rule 6-1 of the Local Rules of Practice and is

20   based upon the attached affidavit of counsel.

21          This is the second enlargement of time sought by Respondents and is brought in good faith and

22   not for the purpose of delay.

23          DATED December 14, 2020.

24                                                   AARON D. FORD
                                                     Attorney General
25
                                                     By: /s/ Allison Herr
26                                                       ALLISON HERR (Bar No. 5383)
                                                         Senior Deputy Attorney General
27

28



                                                      Page 1 of 4
           Case 2:15-cv-01574-RFB-NJK Document 102 Filed 12/14/20 Page 2 of 4


 1                                  DECLARATION OF ALLISON HERR
 2   STATE OF NEVADA )
                      ) ss:
 3   COUNTY OF CLARK )
 4          I, Allison Herr, being first duly sworn under oath, depose and state as follows:
 5          1.      I am an attorney licensed to practice law in all courts within the State of Nevada and am
 6   employed as a Senior Deputy Attorney General in the Office of the Nevada Attorney General. I have
 7   been assigned to represent Respondents in the case of Davis v. Neven, 2:15-cv-01574-RFB-NJK, and as
 8   such, have personal knowledge of the matters contained herein.
 9          2.      An answer to the First Amended Petition for Writ of Habeas Corpus (ECF No. 29) is
10   currently due on Monday, December 14, 2020. Respondents have been unable to timely complete their
11   answer and need additional time. Respondents seek an extension of forty-five days up to and including
12   Thursday, January 28, 2020.
13          3.      During the course of preparation of the answer, I became aware that the transcript of the
14   September 4, 2019 evidentiary hearing was missing from case file. Unfortunately, at the time of the
15   redaction deadline, I was out on medical leave and a request for the transcript was overlooked. Later due
16   to a changeover in internal staffing efforts to secure the transcript again slipped through the cracks. A
17   new request was entered on November 30, 2020, however due to budget cuts related to COVID-19
18   counsel had to obtained approved from the office auditor for the expenses and did not obtain that approval
19   until December 11, 2020. While the transcript is now in hand, that left insufficient time to complete the
20   answer by the December 14, 2020 deadline. Additionally I have three answers due in federal court along
21   with an answering brief and oral argument in the 9th Circuit coming due in the next thirty days including
22   Malone 2:18-cv-01146, Wilson 2:19-cv-00549, Forsberg 3:19-cv-00037, Patterson 20-15635, and Minor
23   19-15822. Thus, I am seeking a forty-five-day extension to insure enough time to complete this project.
24          4.      Respondents have conferred with counsel for Petitioner about this request and Petitioner’s
25   counsel does not object to the requested extension.
26          5.      This is the second request for an extension.
27   ///
28   ///



                                                    Page 2 of 4
     Case 2:15-cv-01574-RFB-NJK Document 102 Filed 12/14/20 Page 3 of 4


 1   6.     This motion is made in good faith and not for the purpose of delay.
 2   I declare under penalty of perjury that the foregoing is true and correct
 3   Executed on this 13th day of December 2020.
 4

 5                                                 /s/ Allison Herr
                                                   ALLISON HERR (Bar No. 5383)
 6

 7
                                             IT IS SO ORDERED:
 8

 9
10                                         __________________________
11                                         RICHARD F. BOULWARE, II
12                                         United States District Judge
13                                         DATED this 14th day of December, 2020.

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                                             Page 3 of 4
           Case 2:15-cv-01574-RFB-NJK Document 102 Filed 12/14/20 Page 4 of 4


                                        CERTIFICATE OF SERVICE
 1

 2          I hereby certify that I electronically filed the foregoing MOTION FOR EXTENSION OF TIME
 3   TO FILE RESPONSE TO FIRST AMENDED PETITION FOR WRIT OF HABEAS CORPUS
 4   (SECOND REQUEST) with the Clerk of the Court by using the CM/ECF system on December 14, 2020.
 5          The following participants in this case are registered electronic filing system users and will be
 6   served electronically:
 7          Amelia L. Bizzaro
 8          S. Alex Spelman
            411 E. Bonneville Ave., Ste. 250
 9          Las Vegas, Nevada 89101
            (702) 388-6577
10          amelia_bizzaro@fd.org
            alex_spelman@fd.org
11

12
                                                  /s/ L. Combs
13
                                                  An employee of the Office of the Attorney General
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                                                    Page 4 of 4
